DETAILED ACTION
This Office Action is in response to the filing of an amendment on 12/18/2020. As per the amendment, claims 1 has been amended, and no claims have been added or cancelled. Thus, claims 1-8 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al. (US Pat. 8,206,267) in view of Doucot et al. (US Pub. 2015/0328497) in view of Widmer et al. (US Pat. 9,603,768).
Regarding claim 1, Holden discloses a driving system for controlling the movement of an object (device 10 in Fig. 1D; note that the rejection relies on the embodiment in Fig. 1D, but makes reference to other figures to show features that are present but unlabeled in Fig. 1D) with two degrees of freedom of rotation about a first axis of rotation and a second axis of rotation (see Col. 5 lines 61-65 and axes 11 (second axis) and 13 (first axis) in Fig. 1A), said first and second axes of rotation being perpendicular to each other and intersecting each other at 
Holden does not explicitly disclose having a first actuation unit with a first motor device and a first transmission system, where the first motor device controls via said first motion transmission system, the rotation of the first output member along with the second support structure and comprises a first motor and a first drive shaft arranged to be driven by the first motor to rotate about a first motor axis, and wherein the first motor axis is arranged parallel to, and spaced from, the first axis of rotation.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first actuation unit of Holden to be a gearbox and pulley system as taught by Doucot, as the pulley system provided is cheap, compact, and simple while still yielding the predictable result of providing movement to the footplate (see Doucot [0073]).
The modified Holden device does not have a second actuation unit with a second motor device and a second transmission system, wherein the second motor device is arranged to control, via said second motion transmission system, the rotational of the second output member about the second axis of rotation and comprises a second motor and second drive 
However, Widmer teaches a second actuation unit (see the actuation system containing motor 56, reduction gear train 58, rotary drive linkage 62, mounting block 52, as well as some motor shaft that is driven by the motor 56 in Fig. 1) with a second motor device (the motor 56 in Fig. 1) and a second transmission system (the reduction gear train 58 in Fig. 1), wherein the second motor device is arranged to control, via said second motion transmission system, the rotation of the second output member about the second axis of rotation (where the motor 56 in Fig. 1 drives the reduction gear train 58 which in turn rotates the mounting block 52 to drive the footplate about an axis of rotation (where the mounting block is fixed to the footplate)) and comprises a second motor (motor 56 in Fig. 1) and second drive shaft (the shaft that comes out of motor 56 in Fig. 1, in order to drive the reduction gear train and the mounting block) arranged to be driven by the second motor to rotate about a second motor axis (see Fig. 1 where motor 56 some drive shaft member along axle 54 that is driven to cause the rotation about that axis), and the second motor axis is coaxial with the second axis of rotation (see Fig. 1 where the axis of motor 56 is coaxial with the axis of rotation about the axle 54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second actuation unit of the modified Holden device to be the actuation unit as taught by Widmer, as the actuation unit of Widmer is still able to perform the function of facilitating rotation about an axis of a footplate, with the added benefits of allowing for more control over speed, power, direction, and extent of rotation (Widmer; see Col. 4 lines 44-53). 

Regarding claim 4, the modified Holden device has wherein the second transmission system comprises a reducer gear (Widmer; see reduction gear 58 in Fig. 1) arranged coaxially with the second motor (Widmer; see Fig. 1 where reduction gear 58 is coaxial with the motor 56). 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al. in view of Doucot and Widmer as applied to claim 1 above, and further in view of Shinomiya et al. (US Pub. 2010/0248921).
Regarding claim 5, the modified Holden device has a rehabilitation machine for rehabilitation of the lower limbs and the trunk of a patient (Holden; see Figs. 2A-2D where the device is used on the lower limbs and body of a person for rehabilitation), comprising a base structure (Holden; see Fig. 2A where the base structure is the frame 100), a platform mounted on the base structure and configured to allow the patient to rest on it with one foot only or with both feet (Holden; see Fig. 2A where the platform is platform floor 91), a seat (Holden; see Fig. 2C and 13 where a patient can be seated with the device), a first driving system for controlling the movement of the platform with two degrees of freedom of rotation about two perpendicular axes of rotation (Holden; the driving system in the rejection of claim 1, being the 
The modified Holden device does not explicitly have a second driving system according to any one of the preceding claims for controlling the movement of the seat with two degrees of freedom of rotation about two perpendicular axes of rotation, and a control unit for controlling second driving systems to cause movement of the seat according to predetermined operating modes.
However, Shinomiya teaches a device for rehabilitating and exercising a patients foot, where a seat that the user sits in has a driving system allowing for movement in three directions (see Fig. 5 where elevation unit 60 moves the seat up and down, and a seat dive unit 50 moves the device in the shown X and N directions) in order to vary the amount of weight the user is putting on their foot and thus onto the foot plate (see [0056] lines 1-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to copy the drive system for the footplate of the modified Holden device to be in the seat and to further include an elevation unit in order to create a driven seat as taught by Shinomiya, as it would allow for the seat to move in three different directions so that the seat can be adjusted for different users, and so that a user can vary the weight they apply to the footplate through their foot by adjusting their position (see [0056] lines 1-14), while controlling the driving system with a controller (Holden; Col. 12 lines 38-47).

Regarding claim 7, the modified Holden device has wherein the platform comprises a first platform part connected to the second output member of the driving system (Holden; see platform 91 in Fig. 2A where a first part of the platform directly connects with the second output member (shaft) of the footplate), a second platform part which extends around the first platform part and is separate therefrom (Holden; in Fig. 2A the mounting devices 99 that surrounds and is separate from the rest of the platform 91), and a locking device for connecting selectively the second platform part to the first platform part (Holden; see Col. 11 lines 7-10 where mounting devices 99 are able to be attached into the frame and thus locked into place, the locking device being the means by which the mounting device is attached to frame 100 in Fig. 2A).
Regarding claim 8, the modified Holden device has a force and/or torque sensor device arranged between the second output member of the first driving system and the platform (Holden; see torque sensors 67 in Fig. 1D which are between the shaft of their respective driving systems, and the platform that surrounds the footplate as seen in Fig. 2A) and between the second output member of the second driving system and the seat (Holden; see torque .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied Widmer reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagata et al. (US Pub. 2006/0229159) has a similar rotating footplate device used for balance training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785